

117 HR 4202 IH: Mississippi River Restoration and Resilience Initiative Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4202IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Ms. McCollum (for herself, Mr. Thompson of Mississippi, Ms. Bush, Mr. Cohen, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Mississippi River Restoration and Resilience Initiative to carry out projects for the protection and restoration of the Mississippi River Corridor, and for other purposes.1.Short titleThis Act may be cited as the Mississippi River Restoration and Resilience Initiative Act or the MRRRI Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)The Mississippi River flows more than 2,300 miles from its source at Lake Itasca through the center of the continental United States to the Gulf of Mexico.(2)The main stem of the Mississippi River flows through 10 States that collectively are home to 55.4 million people as of 2019.(3)The Mississippi River provides drinking water to more than 20 million people in 50 cities.(4)The Mississippi River drives a vibrant natural resource and recreation-based economy that generates nearly $500 billion in annual revenue and directly employs more than 1.5 million people.(5)The Mississippi River and its 30 million acre floodplain provide an ecological lifeline for all of North America, supporting more than 780 species of fish and wildlife and providing a vital migration corridor for 60 percent of all North American birds and 40 percent of the migratory waterfowl in the United States.(6)The Mississippi River serves as a major transportation corridor for grain and cargo.(7)Congress has designated the Mississippi River System as a nationally significant ecosystem and a nationally significant navigation system and is the only inland river system to receive both designations.(8)Despite its critical value to the United States, the Mississippi River is in a severe state of ecological decline, as documented by the United States Geological Survey, the Army Corps of Engineers, and other Federal and State agencies.(9)Modifications to the Mississippi River have resulted in the extensive loss of wetlands and complex river habitats causing profound harm to the treasured fish and wildlife resources in the United States and increasing flood risks to communities.(10)Polluted runoff has drastically reduced water quality and created a massive dead zone in the Gulf of Mexico.(11)Invasive aquatic species threaten the ecological integrity of the Mississippi River and Gulf of Mexico, and the fisheries and recreation that rely on a healthy ecosystem.(12)Ecological degradation of the Mississippi River has resulted in—(A)more flooding;(B)less wildlife;(C)fewer jobs;(D)reduced recreational opportunities; and(E)higher costs for keeping communities safe and ensuring that communities have clean drinking water.(13)The consequences of ecological degradation have disproportionately harmed rural communities, economically disadvantaged communities, and communities of color.(14)Existing Federal programs lack sufficient coordination, funding, and participation with States, Tribes, local governments, and nongovernmental organizations to address these ongoing challenges and reverse the decline of the Mississippi River.(b)PurposeIt is the purpose of this Act to establish the Mississippi River Restoration and Resilience Initiative to protect and restore the ecological health and resilience of the Mississippi River for current and succeeding generations of Americans and for the fish and wildlife that rely on the Mississippi River and its floodplain. The MRRRI is a nonregulatory initiative that will build upon existing efforts and provide funding for projects and activities to protect and restore the nationally significant resources of the Mississippi River by—(1)establishing the Mississippi River National Program Office;(2)establishing the focus areas and identifying qualifying activities for MRRRI programs and projects;(3)directing the development of actionable goals, an action plan, and a science plan, and regular updates to such plans, to guide the MRRRI;(4)establishing criteria for measuring the success of the MRRRI in restoring the ecological health and resilience of the Mississippi River;(5)requiring the Environmental Protection Agency to coordinate and consult with Federal and non-Federal stakeholders to implement the MRRRI; and(6)establishing the Mississippi River Corridor Research Centers.3.Mississippi River Restoration and Resilience InitiativeTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.Mississippi River(a)DefinitionsIn this section:(1)AgencyThe term Agency means the Environmental Protection Agency.(2)MRRRIThe term MRRRI means the Mississippi River Restoration and Resilience Initiative established by this section.(3)Program officeThe term Program Office means the Mississippi River National Program Office established by this section.(4)MRRRI DirectorThe term MRRRI Director means the Director of the Mississippi River National Program Office established by this section.(5)River habitatThe term river habitat means the natural alluvial valley of the Mississippi River, including the river itself and the full extent of the river’s natural floodplain, and extending bluff-top to bluff-top where such river topography exists.(6)Mississippi River CorridorThe term Mississippi River Corridor means the portions of the Mississippi River watershed (including direct tributary watersheds) located in a Mississippi River State.(7)Mississippi River StateThe term Mississippi River State means Arkansas, Illinois, Iowa, Kentucky, Louisiana, Minnesota, Mississippi, Missouri, Tennessee, or Wisconsin.(8)Tribal governmentThe term Tribal government means the recognized governing body of an any Indian tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(9)Tribal organizationThe term Tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(10)RuralThe term rural means an area that is not delineated by the Bureau of the Census as an urbanized area or an urban cluster based on decennial census results. (11)Economically disadvantaged communityThe term economically disadvantaged community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)an amount equal to 200 percent of the Federal poverty line.(12)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average population of such category for the State in which the geographically distinct area is located: (A)Black.(B)African American.(C)Asian.(D)Pacific Islander.(E)Hispanic.(F)Latino.(G)Indian (as such term is defined in section 202 of the Indian Land Consolidation Act (25 U.S.C. 2201)).(13)Relevant Federal agencyThe term relevant Federal agency means any of the following agencies: (A)The Corps of Engineers.(B)The United States Fish and Wildlife Service.(C)The Natural Resources Conservation Service.(D)The Forest Service.(E)The United States Geological Survey.(F)The National Park Service.(G)The Federal Emergency Management Agency.(H)The National Oceanic and Atmospheric Administration.(I)The Coast Guard.(J)Any other Federal agency the MRRRI Director determines is relevant.(b)Mississippi River National Program Office(1)In generalThe Administrator shall establish a Mississippi River National Program Office within the Agency to carry out the Mississippi River Restoration and Resilience Initiative.(2)LocationThe Program Office shall be located in a Mississippi River State.(3)DirectorThe Program Office shall be headed by a Director, appointed by the Administrator, who has management experience and technical expertise relating to the Mississippi River and who is highly qualified to direct the development of programs and plans on a variety of issues related to restoration of the Mississippi River. (4)FunctionsThe Program Office shall—(A)coordinate actions of the Agency that seek to protect and restore the Mississippi River Corridor;(B)develop, implement, and update the MRRRI, actionable goals, and action plan required by this section, in coordination with relevant Federal agencies and non-Federal stakeholders;(C)document information and updates related to the development and implementation of the MRRRI, actionable goals, and action plan and make such information and updates available to the public, including on a public website; and(D)submit to Congress, and make available on a public website, an annual report describing—(i)progress made in implementing the MRRRI;(ii)any funds transferred to relevant Federal agencies under this section;(iii)any grants awarded under this section; and(iv)specific projects and activities carried out pursuant to this section.(5)AgreementsIn carrying out paragraph (4), the MRRRI Director may enter into agreements, as applicable, with relevant Federal agencies and non-Federal stakeholders.(c)Mississippi River Restoration and Resilience Initiative(1)EstablishmentThere is established within the Agency the Mississippi River Restoration and Resilience Initiative to implement projects for systemic, large-scale restoration of the Mississippi River Corridor.(2)Focus areasAny project or activity carried out under this section shall address at least 1 of the following focus areas:(A)The improvement of water quality in the Mississippi River Corridor and drinking water quality in the Mississippi River States by—(i)reducing the amount of polluted runoff, excess agricultural nutrients, and sediment in the Mississippi River Corridor; and(ii)improving source water protections. (B)The improvement of community resilience by restoring the ability of the Mississippi River floodplain, riverine wetlands, delta and coastal wetlands, and backwaters to minimize and ameliorate flood and storm risks.(C)The protection and restoration of wildlife habitat in and along the river habitat.(D)The prevention of the spread of aquatic invasive species in the Mississippi River Corridor.(E)The improvement of communication and partnership activities related to the focus areas described in subparagraphs (A) through (D). (F)Monitoring, collecting, and evaluating scientific data to assess the focus areas described in subparagraphs (A) through (D). (3)Project implementation(A)In generalFunds made available to carry out the MRRRI may be used to implement eligible projects and activities described in paragraph (5) that are carried out by a relevant Federal agency or by a non-Federal entity.(B)Grant authorityThe MRRRI Director, or the head of any other Federal agency receiving funds under this section, may make a grant to, or otherwise enter into an agreement with, any non-Federal entity (including any State, local, or Tribal governmental entity, nonprofit organization, institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or individual) that the MRRRI Director or agency head determines is qualified to carry out an eligible project described in paragraph (5).(4)Project selection(A)In generalIn carrying out the MRRRI, the MRRRI Director shall collaborate with relevant Federal agencies to select projects and activities to be implemented pursuant to this section using appropriate principles and criteria, including—(i)the selection of an equitable distribution of projects and activities along the entire Mississippi River Corridor;(ii)the ability of a project to achieve strategic and measurable environmental outcomes;(iii)the recognition that projects may provide benefits to local or regional communities or to the entire Mississippi River Corridor;(iv)the feasibility of prompt implementation, timely achievement of measurable results, and resource leveraging; and(v)the opportunity to improve interagency, intergovernmental, and interorganizational coordination and collaboration to reduce duplication and improve measurable environmental outcomes.(B)PriorityIn selecting projects and activities under this paragraph, the MRRRI Director shall give priority to projects or activities that carry out actions described in paragraph (5)(B)(xii).(5)Eligible projects(A)In generalFunds made available to carry out this section may only be used to implement a project or activity that addresses at least 1 of the focus areas described in paragraph (2) and that carries out at least one of the actions described in subparagraph (B).(B)Actions describedThe actions referred to in subparagraph (A) are actions that—(i)protect or restore naturally occurring hydrologic, geomorphic, and ecological functions and processes, including the restoration or rehabilitation of wetlands, in-stream habitats (including through reconnection of side channels and backwaters), living shorelines, or upland habitats;(ii)remove or modify structures such as culverts, levees, and dams to restore natural hydrology or restore the form, function, or processes of rivers, streams, floodplains, wetlands, or coasts;(iii)permanently protect privately owned lands through fee title acquisition or enrollment into permanent wetland, flooding, or other conservation easements;(iv)improve water quality and water retention through voluntary conservation easements or other similar permanent land protections with enhanced flexibility; (v)facilitate habitat restoration using responsibly sourced and clean dredged sediment material by covering the cost differential between the Federal standard for dredge disposal and the cost of transportation;(vi)relocate, elevate, or demolish, and clean up flood-prone structures, and carry out any related floodplain restoration;(vii)increase water retention and infiltration through actions that promote a healthy soil ecosystem, including maximizing soil cover, maximizing soil biodiversity, and maximizing the presence of living roots;(viii)reduce nonpoint sources of pollution and promote landscape-scale vegetative cover (including perennial grains, perennial woody crops, winter annual cover crops, perennial pasture, and other approaches to maintain year-round vegetative cover) through the implementation of voluntary initiatives developed with the support of market research;(ix)reduce stormwater flows and inflows that contribute to combined sewer overflow events, and accelerate the adoption of urban stormwater pollution prevention minimum control measures through municipal separate storm sewer system permits issued under section 402(p);(x)facilitate the cleanup of legacy contaminants not otherwise carried out under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); (xi)control, manage, or eradicate nonnative aquatic species or reintroduce native aquatic species, including through—(I)investments in technology and research to combat the spread of invasive species; (II)the use of in-river physical deterrent or controls; or(III)the promotion of commercial harvesting of nonnative aquatic species;(xii)address the disproportionate effects of the ecological degradation of the Mississippi River Corridor on economically disadvantaged communities in rural and urban areas and on communities of color, including through—(I)community based participatory research;(II)project or community-wide planning;(III)outreach and community engagement; or(IV)restoration-related job training and workforce development; or(xiii)additional actions determined to be eligible pursuant to subsection (d)(2)(B)(v).(6)Monitoring planA Federal agency or non-Federal entity receiving funds to carry out a project or activity under this section shall develop a detailed plan for monitoring the implementation and ecological success of such project or activity, as applicable, that—(A)describes criteria for ecological success by which the project will be evaluated based on replacement of lost functions and values of the river habitat, including hydrologic and vegetative characteristics;(B)identifies an entity responsible for such monitoring; and(C)includes continuation of such monitoring until the project is determined to be successful based on documented achievement of the ecological success criteria described under subparagraph (A).(d)Actionable goals; action plans(1)Actionable goalsNot later than 1 year after the date of enactment of this section, the MRRRI Director shall develop measurable goals for the MRRRI, including establishing criteria for measuring the success of the MRRRI in addressing the focus areas established in subsection (c)(2) and in restoring the overall ecological health and resilience of the Mississippi River Corridor.(2)Action plan(A)In generalNot later than 2 years after the date of enactment of this section, the MRRRI Director shall develop an action plan to make progress on the MRRRI through the implementation of MRRRI projects and activities under subsection (c). (B)ContentsThe MRRRI Director shall include in the action plan developed under subparagraph (A)—(i)a description of existing Federal, State, Tribal, and regional plans, programs, and activities affecting the Mississippi River Corridor that may be used to advance the MRRRI;(ii)recommendations for a comprehensive approach to advancing systemic, large-scale restoration of the Mississippi River Corridor that, where appropriate, leverages existing Federal and State programs;(iii)a multi-year plan that identifies objectives within each of the focus areas described in subsection (c)(2), with corresponding commitments for activities, research, and measures for progress;(iv)a plan to monitor the implementation of any recommendations developed under this subparagraph; and(v)a description of any additional actions the Director determines are eligible under this section. (C)Project recommendationsThe action plan described in subparagraph (A) may include recommendations for specific projects or activities that advance the objectives developed under subparagraph (B)(iii), including timelines, budgets, and the identification of entities responsible for the implementation of such projects. (3)Updates(A)In generalNot less than once every 5 years, the MRRRI Director shall review and update the actionable goals and action plan developed under this subsection.(B)Integration with science planIn updating the action plan pursuant to this paragraph, the MRRRI Director shall incorporate any relevant information contained in the science plan developed pursuant to section 4(b) of the MRRRI Act.(4)Coordination and consultationIn developing and updating the actionable goals and action plan required under this subsection, the MRRRI Director shall—(A)consult with Mississippi River States, Tribal governments within such States, and the Department of the Interior; (B)engage with relevant Federal agencies, local governments, nongovernmental organizations, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), and members of the public; and(C)solicit input from the entities described in subparagraph (B) through a formal public notice and comment period.(e)Funding(1)Transfer of funds to Federal entitiesWith funds made available to carry out this section for each fiscal year, the MRRRI Director may—(A)transfer funds to the head of any relevant Federal agency, with the concurrence of the head of such agency, to carry out activities in accordance with this section; (B)transfer funds to other Federal programs to be used for achieving specifically targeted and measurable environmental outcomes that advance the actionable goals developed and updated under subsection (d); and (C)enter into an interagency agreement with the head of any relevant Federal agency to carry out activities in accordance with this section.(2)Availability of funds to implement projects prior to completion of the first action planBefore the date on which the first action plan is developed under subsection (d)(2), the MRRRI Director may transfer funds to another Federal entity, or award a grant or otherwise enter into an agreement with a non-Federal entity, to—(A)carry out projects or activities that meet the requirements of subsection (c)(5); or(B)establish the research centers required under section 4(a) of the MRRRI Act.(3)Cost share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of a project or activity carried out by a non-Federal entity under this section shall not exceed 80 percent of the total cost of the project or activity.(B)ExceptionThe Federal share of the cost of a project or activity carried out by a Tribal government or Tribal organization under this section, and the Federal share of the cost of a project or activity described in subsection (c)(5)(B)(xii) carried by a non-Federal entity, shall be 100 percent of the total cost of the project or activity. (4)LimitationsNo funds made available to carry out this section may be used for any water infrastructure activity for which financial assistance is received under—(A)a State water pollution control revolving fund established under section 603;(B)a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); or(C)the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(5)Rule of constructionNothing in this section may be construed to waive any requirement under any applicable Federal environmental law, including this Act, the National Environmental Policy Act (42 U.S.C. 4321 et seq.), and the Endangered Species Act (16 U.S.C. 1531 et seq.).(f)Set-aside(1)In generalOf the total amount of funds made available to carry out the MRRRI under this section for each fiscal year—(A)not less than 25 percent shall be used for projects or activities that carry out actions described in subsection (c)(5)(B)(xii); and(B)not less than 10 percent shall be used for projects or activities carried out in a persistent poverty county that has had poverty rates of 20 percent or greater, as determined by the Bureau of the Census, for at least 30 consecutive years preceding such fiscal year.(2)Action plan(A)In generalOf the total amount of funds made available to carry out the MRRRI under this section for each fiscal year beginning with the first fiscal year after which the action plan required under subsection (d)(2) is developed, not more than 5 percent may be used for projects and activities that are eligible under subsection (c)(5), but that do not address an objective identified in the action plan under subsection (d)(2)(B)(iii). (B)PriorityIn using funds under subparagraph (A), the MRRRI Director shall prioritize projects that reduce the effects of natural disasters or respond to emerging threats from natural disasters.(g)Activities by Other Federal Agencies(1)In generalThe head of a relevant Federal agency that is engaged in, or has authority over, programs relating to research, monitoring, and planning to maintain, enhance, preserve, or rehabilitate the environmental quality and natural resources of the Mississippi River shall—(A)submit an annual report to the Administrator describing the activities of the agency relating to the MRRRI;(B)strive to identify new projects and activities to support the goals of the MRRRI;(C)ensure that any funding provided through the MRRRI supplements, and does not supplant, funding obtained through other agency budgets or other sources of funds for activities related to the Mississippi River; and(D)strive to maintain, and where possible increase, the base level of funding for activities of such agency related to the Mississippi River, without regard to funding under the MRRRI.(h)Budget item(1)In generalThe Administrator shall, in the Agency’s annual budget submission to Congress, include a funding request for the MRRRI as a separate budget line item. (2)InclusionThe budget justification for the budget line item described in paragraph (1) shall include the amount to support the operation and activities of the Program Office.(i)Appropriations(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $300,000,000 for each of fiscal years 2022 and 2023 and such sums as may be necessary for each fiscal year thereafter.(2)Supplement not supplantThe amounts authorized to be appropriated by paragraph (1) shall supplement and not supplant other amounts available to the Administrator. .4.Mississippi River Corridor research centers and science plan(a)Mississippi River Corridor Research Centers(1)In generalThe Secretary of the Interior shall coordinate with the MRRRI Director to establish a network of 4 Mississippi River Corridor Research Centers within the United States Geological Survey.(2)LocationThe network of research centers established under paragraph (1) shall consist of—(A)a National Mississippi River Corridor Research Center located at an office of the United States Geological Survey; and(B)3 regional research centers, each of which shall be based out of a host university, as follows:(i)An Upper Mississippi River Research Center located in the region from the headwaters of the Mississippi River to the confluence with the Missouri River.(ii)A Middle Mississippi River Research Center located in the region downriver from the confluence of the Missouri River to the confluence of the Ohio River.(iii)A Lower Mississippi River Research Center located in the region downriver from the confluence of the Ohio River to the Gulf of Mexico.(3)FunctionsThe functions of the research centers established under this subsection shall be to—(A)conduct scientific research on the MRRRI focus areas described in section 124(c)(2) of the Federal Water Pollution Control Act (as added by this Act);(B)consult with and advise relevant Federal agencies on—(i)the improvement of programs that monitor water quality in the Mississippi River Corridor and the health of the river habitat or the establishment of such programs, where necessary;(ii)the impact of projects and activities carried out under the MRRRI; and (iii)any additional goals, priorities, metrics, and research objectives proposed as part of the science plan described in subsection (b)(2); and(C)consult, and to the extent practicable, collaborate with relevant Federal agencies and non-Federal stakeholders regarding research, monitoring, and other efforts to promote the restoration and resiliency of the Mississippi River Corridor.(4)Integration with other Federal activitiesThe Secretary of the Interior shall ensure that research and other activities carried out under this subsection are carried out in coordination with other Federal research and monitoring activities related to efforts to promote the restoration and resiliency of the Mississippi River Corridor.(b)Science plan(1)Mississippi River science forum(A)In generalNot later than 1 year after the date of enactment of this Act, the Director of the United States Geological Survey shall host a Mississippi River science forum with relevant Federal agencies, Mississippi River States, Tribal governments, Tribal organizations, academia, and other non-Federal stakeholders to—(i)share current science and identify data gaps and areas of concern related to the ecological health of the Mississippi River Corridor; and (ii)determine the resources that are necessary to—(I)address any data gaps and areas of concern identified under clause (i); and(II)develop an integrated science plan under paragraph (2).(B)ReportNot later than 270 days after the Director of the United States Geological Survey hosts the Mississippi River science forum under subparagraph (A), the Director shall submit a report on the findings from such forum to—(i)the Administrator of the Environmental Protection Agency;(ii)the MRRRI Director;(iii)the Committee on Appropriations and the Committee on Natural Resources and the Committee on Transportation and Infrastructure of the House of Representatives; and(iv)the Committee on Appropriations and the Committee on Energy and Natural Resources of the Senate.(2)Science plan development(A)In generalNot later than 2 years after the conclusion of the Mississippi River science forum required by paragraph (1), the Director of the United States Geological Survey shall develop a science plan that establishes priorities, metrics, and research proposals for the MRRRI.(B)SubmissionUpon completion of the science plan developed under this paragraph, the Director of the United States Geological Survey shall make such plan available on a public website and submit such plan to the MRRRI Director to inform the implementation of the actionable goals and action plans developed for the MRRRI under section 124(d) of the Federal Water Pollution Control Act (as added by this Act).(C)UpdatesNot less than once every 5 years, the Director of the United States Geological Survey shall coordinate with the MRRRI Director and the research centers established under subsection (a) to review and update the science plan developed under this subsection.5.DefinitionsIn this Act, the terms MRRRI, MRRRI Director, Mississippi River Corridor, Mississippi River State, relevant Federal agency, river habitat, Tribal government, and Tribal organization have the meaning given such terms in section 124(a) of the Federal Water Pollution Control Act, as added by this Act.